FILED
                             NOT FOR PUBLICATION                           APR 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ABNER JONATHAN GONZALEZ-                         No. 13-72624
DELGADO,
                                                 Agency No. A200-691-137
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Abner Jonathan Gonzalez-Delgado, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

affirming an immigration judge’s decision denying his application for withholding

of removal and protection under the Convention Against Torture (“CAT”). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if

Gonzalez-Delgado was a member of a particular social group, he failed to establish

past persecution or a clear probability of future harm on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir. 2009) (“[T]o

demonstrate that a protected ground was ‘at least one central reason’ for

persecution, an applicant must prove that such ground was a cause of the

persecutors’ acts.”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Gonzalez-Delgado’s withholding of removal claim fails.

      Gonzalez-Delgado does not challenge the agency’s denial of his CAT claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          2                                   13-72624